Name: Council Decision (EU) 2018/176 of 29 January 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  chemistry;  European construction;  consumption;  energy policy;  technology and technical regulations;  international affairs;  oil industry;  organisation of transport
 Date Published: 2018-02-06

 6.2.2018 EN Official Journal of the European Union L 32/50 COUNCIL DECISION (EU) 2018/176 of 29 January 2018 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XIII (Transport) to the EEA Agreement. (3) Directive 2014/94/EU of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annex XIII (Transport) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XIII (Transport) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (OJ L 307, 28.10.2014, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2018 of ¦ amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (1) is to be incorporated into the EEA Agreement. (2) Annex XIII to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following point is inserted after point 5 (Deleted) of Annex XIII to the EEA Agreement: 5a. 32014 L 0094: Directive 2014/94/EU of the European Parliament and of the Council of 22 October 2014 on the deployment of alternative fuels infrastructure (OJ L 307, 28.10.2014, p. 1). The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptations: (a) As regards the EFTA States, the word TFEU  in Article 3(5) shall read EEA Agreement . (b) Article 6 shall not apply to Iceland. (c) This Directive shall not apply to Liechtenstein.. Article 2 The text of Directive 2014/94/EU in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 307, 28.10.2014, p. 1. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]